963 F.2d 373
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lawrence DUMSKI and Helen DUMSKI (No. 91-2141), andSylvester JAGLA and Judith JAGLA (No. 91-2142),Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 91-2141, 91-2142.
United States Court of Appeals, Sixth Circuit.
May 15, 1992.

Before RALPH B. JONES Jr., and RALPH B. GUY, Circuit Judges, and JOINER, Senior District Judge.*
PER CURIAM.


1
The petitioners, two sets of taxpayers, appeal from the decision of the Tax Court upholding the Commissioner's assessment of negligence and overvaluation penalties based on the petitioners' participation in a tax shelter scheme.   We affirm.


2
The petitioners were involved in the tax shelter scheme that we recently considered in Leuhsler v. Commissioner, No. 91-1861, --- F.2d ---- (6th Cir.  May 11, 1992).   Lawrence Dumski and Sylvester Jagla are co-workers of the petitioner in Leuhsler.   Factually, their involvement in the scheme was virtually identical to that of the taxpayers in Leuhsler, and the parties have stipulated to the record from the Tax Court's trial of Leuhsler.


3
On appeal, the petitioners raise precisely the same arguments that we rejected in Leuhsler.   First, they argue that their reliance on the advice of two co-workers was not negligent.   The only factual distinction between these cases and Leuhsler is that Leuhsler is an accountant while Dumski and Jagla are not.   However, both Dumski and Jagla hold managerial positions at Forest City.   Since they are educated professionals like Leuhsler, they cannot claim that their reliance on the advice of Prohaska and Powers was reasonable.   Leuhsler, --- F.2d at ---- (slip op. at 7).   Accordingly, we affirm the addition of the negligence penalties.


4
Dumski and Jagla also argue that the Tax Court erred when it refused to relieve them of the overvaluation penalties.   Like Leuhsler, Dumski and Jagla stipulated that the applicability of the negligence penalty was the only issue to be litigated.   Since they did not provide the Tax Court with any reason why they should be relieved of their stipulations, we affirm the Tax Court's refusal to consider the issue.   Leuhsler, --- F.2d at ---- (slip op. at 9).


5
AFFIRMED.



*
 Honorable Charles W. Joiner, United States District Court for the Eastern District of Michigan, sitting by designation